511 Pa. 374 (1986)
514 A.2d 1372
Naomi A. GRUN, Appellant,
v.
Bennie E. GRUN.
Bennie E. GRUN
v.
Naomi A. GRUN, Appellant.
Supreme Court of Pennsylvania.
Argued September 18, 1986.
Decided October 1, 1986.
Reargument Denied December 10, 1986.
*375 Joseph B. Policicchio, Somerset, for appellant.
David J. Flower, Somerset, for Bennie E. Grun.
William J. Grandone, San Antonio, Tex., Julianne M. Keri, Somerset, for Joshua G.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPALLA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.